Citation Nr: 1532253	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  11-26 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased disability evaluation for diabetes mellitus, currently rated as 40 percent disabling.  

3.  Entitlement to an increased disability evaluation for peripheral neuropathy for right upper extremity, currently rated as 20 percent disabling

4.  Entitlement to an increased disability evaluation for peripheral neuropathy of the left upper extremity, currently rated as 20 percent disabling.

5.  Entitlement to an increased disability evaluation for peripheral neuropathy of the right lower extremity, currently rated as 20 percent disabling.

6.  Entitlement to an increased disability evaluation for peripheral neuropathy of the left lower extremity, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Providence, Rhode Island.  

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in May 2015.  A transcript of the hearing is of record.  

The issues of entitlement to increased disability evaluations for peripheral neuropathy for right upper extremity, left upper extremity, right lower extremity, and left lower extremity, all rated as 20 percent disabling, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, DC.  

FINDINGS OF FACT

1.  At the time of his May 2015 Travel Board hearing, the Veteran indicated that he was withdrawing his claim for an increased disability evaluation for diabetes mellitus.  

2.  The weight of the evidence demonstrates that the Veteran does not have a current diagnosis of PTSD.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran of the issue of an increased disability evaluation for diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issue for an Increased Disability Evaluation for Diabetes Mellitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or in testimony at a hearing.  38 C.F.R. § 20.204.  In this case, the Veteran, at his May 2015 hearing, indicated that he was withdrawing the issue of an increased disability evaluation for diabetes mellitus from appellate status.  As such, there remain no allegations of errors of fact or law for appellate consideration as it relates to the issue of an increased disability evaluation for diabetes mellitus.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.


PTSD

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As it relates to the issues of service connection for PTSD, the RO, in a July 2010 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations. The record in this case includes service treatment records, VA treatment records, VetCenter records, VA examination reports and opinions, and lay evidence.  No additional pertinent evidence has been identified by the claimant. 

The Veteran was afforded VA examinations in August 2010 and August 2011, with the examiners rendering opinions as to whether the Veteran currently had PTSD.  The Board finds that the VA examinations of record are adequate because they were performed by medical professionals, were based on a thorough examination of the Veteran, documented and considered the Veteran's complaints and symptoms, and include adequate opinions with respect to the diagnosis of the Veteran's claimed disability.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that no further examination is necessary regarding the service connection for PTSD.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative.  The Veteran also appeared at a Travel Board hearing before the undersigned Veterans Law Judge in March 2015 in support of his claim.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

PTSD is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable with respect to that claim.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

A review of the Veteran's service treatment records reveals no complaints or findings of any psychiatric disorders.  At the time of the Veteran's September 1968 service separation examination, normal psychiatric findings were reported.  On his September 1968 service separation report of medical history, the Veteran checked the "no" boxes when asked if he had or had ever had depression or excessive worry; nervous trouble of any sort; frequent trouble sleeping; or frequent or terrifying nightmares.  

There were also no reports or findings of PTSD or psychiatric problems in the years immediately following service.  

In July 2010, the Veteran requested service connection for PTSD.  

In conjunction with his request, the Veteran was afforded a VA examination in August 2010.  The examiner indicated that the claims folder was available and had been reviewed.  The examiner noted that the Veteran had indicated that his wife had asked him to submit a claim for PTSD as he did not sleep very well.  

The examiner observed that the Veteran reported that he worked as a crew chief for C-47 aircraft.  He stated that the most distressing events that he experienced were related to three plane crashes in which he had been the crew chief and knew the crew members who had died. The Veteran stated that he did not witness these crashes nor the remains of the victims but he did help retrieve part of the wreckage of one of the planes. The Veteran also indicated that his base was attacked quite frequently but did not provide details about specific events.  He stated that the loss of fellow airmen in the crashes had been the most difficult for him.  The examiner observed that the Veteran had provided written descriptions of these events with names included and that these had been placed in the record.  Following examination, the examiner indicated that the Veteran did not meet the criteria for a diagnosis of PTSD or any other disorder.  The examiner stated that the Veteran had no Axis I diagnosis.  

The examiner indicated that based upon her review of the Veteran's claims folder, his medical record, and the examination, it was her opinion that the Veteran did not currently meet the criteria for any psychiatric disorder.  She noted that the Veteran was reporting sleep disturbance and distressing dreams related to distressing events he experienced during his military service.  However, he was not endorsing significant avoidance or hyperarousal symptoms.  She further indicated that there was no evidence of significant impairment in any domain as the Veteran reported close relationships with family and friends, engagement in social and leisure activities, and a steady work history.  She noted that the Veteran reported occasional depressed mood but denied symptoms consistent with a depressive disorder.  She stated that he had never sought any mental health treatment.  Therefore, there was no evidence of any psychiatric disorder related to the Veteran's military service 

In an August 2010 statement in support of claim, the Veteran's wife indicated that he was not sleeping through the night and that he would not talk about anything, like having dreams.  She noted that it was her belief that the new wars were bringing up the forgotten horrids (horrors) he had gone through in Vietnam.  She noted that the Veteran could not sit still sometimes and that he was always on the go.  

In March 2011, the Veteran submitted a report from a social worker at the Boston VetCenter.  He noted that the Veteran experienced a full range of PTSD symptoms and met the criteria for a prominent PTSD.  He observed that the Veteran experienced frequent incoming mortar and rocket attacks, on one instance while sleeping the base came under attack.  The Veteran reported that they got up and as they were running for the bunker a rocket landed 40 feet from where he was sleeping.  The Veteran further stated that later on in his tour the rocket attacks became so frequent that they stopped running to the bunkers.  The Veteran also reported that on a couple of occasions the VC had infiltrated the perimeter and were waiting in the bunkers and would kill the first airmen that would show up.  He noted that the Veteran decided why run to the bunkers, might as well take your chances where you were.  

The social worker also indicated that the Veteran reported that while stationed up in Da Nang, while working on the aircraft, he would see C 123s land and unload body bags.  The Veteran indicated that the dead soldiers would be loaded into ambulances to process the bodies and that later he would see the fire department come out to wash out tile inside of the plain of any blood that had seeped out of the body bags.

He also noted that the Veteran reported while on day trips to the beach they would drive through the boomed out and burned out villages, seeing the destruction of war inflicted from both sides. The Veteran indicated that he would see villagers with various wounds, burns, and amputations.  The social worker also indicated that the Veteran met the other criteria necessary for a diagnosis of PTSD.  He reported that to summarize, the Veteran was a Vietnam War Veteran who had developed most prominent PTSD while serving with the Air Force.  He had been working in solitary positions since his return from Vietnam.  He observed that when the Veteran first returned from Vietnam he was a heavy drinker for 35 years trying to bury the death and destruction of Vietnam.  An Axis I diagnosis of PTSD was rendered.  

The Veteran was afforded an additional VA examination in August 2011.  The examiner indicated that the claims folder and information from other collateral sources had been reviewed.  Following examination, the examiner stated that the Veteran did not meet the criteria for a diagnosis of PTSD and that he did not have any other mental disorder.  The examiner noted that the Veteran reported that he had gone to the Vet center two times before the counselor discharged him because he said there wasn't a need for it anymore unless he could come up with something different. 

The examiner noted that the Veteran reported that he was a crew chief in the Air Force and was in Vietnam from 10/67 to 10/68.  She noted that he stated that he had to go to a base to pick up bloody wreckage of a plane that went down previously.  He knew the 3 individuals who died.  The examiner stated that this met the necessary stressor criteria. 

The examiner stated that the Veteran did not meet the criteria for any clinical disorder.  She noted that he reported that he had to pick up parts of a plane that had been shot down and had killed 3 people he knew when in the Air Force in Vietnam.  The Veteran reported feeling sad about this whenever he thought about it.  He also stated he sometimes had dreams about the event but he denied experiencing any distress associated with it.  He slept 5 hours a night and did not know why he woke up.  He denied experiencing any psychiatric symptoms associated with waking up or staying awake but stated that he used to drink heavily and used to work the night shift.  He denied feeling tired and denied all other psychiatric symptoms.

At his May 2015 hearing, the Veteran reported the previously noted stressors of the plane crashes in service.  He further testified that he had not spoken about his psychiatric difficulties to anyone at VA.  He also stated that he liked to keep to himself and did not want to talk to a psychiatrist or psychologist.  The Veteran indicated that he did not want to talk to anyone about this and that he was not receiving treatment from a private provider.  

The Board finds that the weight of the evidence does not demonstrate that the Veteran has a current diagnosis of PTSD.  

When evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of the Veteran's medical history, including but not limited to the medical evidence contained in the claims file.  See, e.g. Miller v. West, 11 Vet. App. 345, 348.  The Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  The Board notes that the March 2011 VetCenter social worker found that the Veteran met the criteria for a diagnosis of PTSD.  In contrast, the February 2010 and August 2011 VA examiners found that the Veteran did not meet the criteria for a diagnosis of PTSD or any other psychiatric disorder.  The Board is placing more weight upon the opinions rendered by the VA examiners.  The February 2010 and August 2011 VA examiners' opinions were based upon a thorough review of the accurate facts, obtained from the claims folder, and a comprehensive examination of the Veteran.  The Veteran's entire claims file, which at the time included his service treatment records and statements from the Veteran, were reviewed.  Moreover, the August 2011 VA examiner's review included review of the March 2011 report prepared by the social worker at the Boston VetCenter.  Both VA examiners, while acknowledging that the Veteran had a verifiable stressor, indicated that the Veteran did not meet the for PTSD or any other psychiatric disorder.  The examiners rendered opinions that were supported by rationale.  There was no indication that the VA examiners were not fully aware of the Veteran's past medical history or that they relied upon anything other than accurate facts; thus, the Board finds the February 2010 and August 2011 VA examiners' opinions to be the most probative evidence of record on the question of whether the Veteran currently has a diagnosis of PTSD.  

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  The weight of the evidence does not demonstrate a current diagnosis of PTSD, thus there is no current disability to attribute to his military service, irrespective of the standard of proof required to establish the occurrence of a stressor in service.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). 

To the extent that the Veteran has indicated that he currently has PTSD, the weight of the evidence showing an absence of such a disability is of greater probative weight than the Veteran's assertions made during the course of his claim for VA benefits.  Moreover, as the question of diagnosis and causation extends beyond an immediately observable cause-and-effect relationship, he is not competent to render a diagnosis or address etiology in the present case.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, whether the Veteran currently has PTSD, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Consequently, his statements are not competent and probative.  For the same reason, the statements from the Veteran's wife as to the whether the Veteran currently has a psychiatric disorder are not competent.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for PTSD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The appeal regarding the claim of an increased disability evaluation for diabetes mellitus is dismissed.

Service connection for PTSD is denied.  


REMAND

As it relates to the claims for increased evaluations for right and left upper and lower extremity neuropathies, the Veteran, at the time of his May 2015 hearing, indicated that the symptomatology associated with his bilateral upper and lower extremity neuropathy had worsened over the past several years, to include more pain in his feet, more tingling and numbing sensation in his hands, and problems with his sciatic nerve.  The last comprehensive VA examination afforded the Veteran occurred in January 2013.  VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  Moreover, the Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Accordingly, the Board finds that a remand for another VA examination is required.  38 U.S.C.A. § 5103A(d) (West 2014).

Accordingly, the case is REMANDED for the following action:


1.  Obtain any outstanding VA treatment records of the Veteran and associate them with the record.  

2.  Schedule the Veteran for a VA examination to determine the nature, etiology, and severity of any current bilateral upper and lower extremity neuropathy.  All indicated tests and studies should be performed and all findings must be reported in detail.  The entire record must be made available to the examiner and the examiner should note such review in his/her report.  The examiner should identify what nerves, if any, in the extremities are currently impacted.  After identifying the involved nerves and the etiology of the nerve impairment, the examiner is then requested to indicate the severity of the each nerve impairment, to include whether the nerve impairment is mild, moderate, moderately severe, severe or complete.  

2.  Review the claims file.  If any development is incomplete, take corrective action before readjudication.  38 C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


